



Exhibit 10(c)1
AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
This AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT (this “Amendment”) is
dated and effective as of May 26, 2017 (the “Effective Date”) and amends the
Fourth Amended and Restated Limited Liability Company Agreement of Entergy
Holdings Company LLC (the “Company”), effective as of September 19, 2015 (the
“LLC Agreement”). Capitalized terms used but not defined in this Amendment have
the respective meanings assigned to such terms in the LLC Agreement.


RECITAL


WHEREAS, this Amendment is executed by Entergy International LTD LLC (“EIL”) and
Entergy Utility Holding Company, LLC (“EUH”), as the holders of the issued and
outstanding Class A Common Membership Interests, in accordance with Section 17.9
of the LLC Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the following is hereby agreed to:
1.Amendment. Section 9.1(viii) of the LLC Agreement is amended and restated in
its entirety as follows:


“After all the distributions to the holders of the Class C Preferred Membership
Interests provided for in clauses (vi) and (vii) of this Section 9.1, with
respect to the then-current Distribution Period and all preceding Distribution
Periods, have been paid in full, or have been declared in full and funds set
apart for the payment of such distributions, the Class D Preferred Membership
Interests shall be entitled to receive, if, when, and as declared by the
Directors after such time, out of funds legally available for the payment of
distributions and in preference to the Common Interests, cumulative cash
distributions with respect to each Class D Preferred Membership Interest owned
in an amount equal to 5.0% of the Class D Preferred Liquidation Price per annum.
Such distributions shall be payable quarterly on March 15, June 15,
September 15, and December 15 of each year, or if any such date is not a
Business Day on the next succeeding Business Day (each such distribution, and
each distribution payable to holders of Class D Preferred Membership Interests
pursuant to Section 9.1(viii), a “Distribution Payment”, each such date a
“Distribution Payment Date” and each such quarter a “Distribution Period”),
beginning on June 15, 2017, to holders of record of the Class D Preferred
Membership Interests as of a date to be fixed by the Board not exceeding sixty
(60) days and not less than ten (10) days preceding the applicable distribution
payment date. For the avoidance of doubt, the Distribution Payment due on June
15, 2017 shall include distributions on the Class D Preferred Membership
Interests that are payable for the first and second quarters of 2017. Such
distributions shall be made by the Company by mailing a check or sending a wire
transfer, in the amount of such distribution, to such holder’s last registered
address listed in the transfer records of the Company, in the case of a check,
or to an account specified by such holder at least ten (10) days prior to the
applicable distribution payment date, in the case of a wire transfer.”


2.Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or





--------------------------------------------------------------------------------





agreements contained in the LLC Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. After the
Effective Date, any reference in the LLC Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and each reference to
the LLC Agreement, “thereunder”, “thereof”, “therein” or words of like import in
any other agreement between or among the Company and any of the Members or
between or among any of the Members, shall be deemed a reference to the LLC
Agreement as modified hereby.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
holders of the issued and outstanding Class A Common Membership Interests have
executed and delivered this Amendment in accordance with Section 17.9 of the LLC
Agreement as of the Effective Date.




ENTERGY INTERNATIONAL LTD LLC




By:         
Name: Steven C. McNeal
Title: Vice President and Treasurer




ENTERGY UTILITY HOLDING COMPANY, LLC


By:         
Name: Steven C. McNeal
Title: Vice President and Treasurer









